IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                        : No. 9 EM 2020
                                                      :
                       Respondent                     :
                                                      :
                                                      :
               v.                                     :
                                                      :
                                                      :
 BRYAN BROWN-CAMP,                                    :
                                                      :
                       Petitioner                     :




                                           ORDER

PER CURIAM

       AND NOW, this 20th day of April, 2020, the Petition for Leave to File a Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. The Prothonotary is DIRECTED to

accept the submitted allocatur petition for filing.